DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 July 2020.
Claim Interpretation
	The claims, in particular claim 16, blur the lines between the structure of the “apparatus for removing contaminant particles” and the (inspection) apparatus in which it is disclosed as being used in.  The (inspection) apparatus as well as the ambient field therein are not part of the structure of the claimed “apparatus for removing”.  The structure thereof being simply a collection region and an electric field generator.  Much of the claim is functional/narrative in nature akin to a method of utilizing it.  The ambient filed and the particles do not form part of the structure of the claimed “apparatus for removing”.  Although applicant is entitled to take a contrary position, the examiner felt that it would be a good idea to state exactly how the claims, in particular claim 16, have been interpreted.  The prior art has been applied taking this into account.  Looking to the various embodiments of the claimed removal apparatus (eg, figs 6a), applicant is encouraged to take the structure therein into account and amend claim 16 accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16,17,19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2-43980.  ‘980 discloses an apparatus for removing particles comprising an electric field generator/”field inducer” (3,4,5) for inducing an electric field to a surface (9) of an apparatus and a particle collector (10,11) to which an electric field opposite to that of the (charged) particles (13) on the surface (9) is applied so as to remove and collect particles on the collector.  The claimed invention is a (removal) apparatus comprising a collection region and an electric field generator.  The (inspection) apparatus, in fact, the apparatus that includes the “component” are not part of the structure of the claimed apparatus.  The particles and the ambient filed, etc form no part of the claimed structure and are primarily narrative in nature and relate more to the mode or operation and method of use thereof.
Claim(s) 16-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakker et al (US PUB 2004/0218157).  ‘157 discloses an apparatus for removing contaminant particles for a component (104) of an apparatus, the contaminant particles (105) giving rise to an ambient electric field (para 49-71; figs 2-3), the apparatus comprising collection regions (106) wherein the ambient electric field is between the component and the collection region (para 61,; figs 3-4) and a field .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (US PUB 2004/0218157) in view of EP 2,365,347.   The inclusion of a sensor comprising an electrically conductive element for sensing an induced coltage (para 11, fig 1) into the device of ‘157 would be an obvious design matter in order to improve sensing of the ambient electric field.  
Claims 24-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (US PUB 2004/0218157) in view of WO 2009/129960.  The inclusion of a vacuum pump and a cap (para 65) reo remove particles (para 65-67) into an .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 24 above, and further in view of EP 1,329,773.  The inclusion of a field generator configured to intermittent operation with changing polarity (para 43) into the apparatus of ‘157 would be obvious in order to improve particle removal. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (US PUB 2004/0218157) as applied to claim 16 above, and further in view of Delgado et al (US PUB 2013/0235357).  The inclusion of a guard around the collection region (para 41) (fig 2B) into the apparatus of Bakker would be an obvious design matter to better confine the electric field to the collection region.
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. The examiner attempted above to clarify the interpretation of the claimed structure and the application of the prior art thereof.  The claims are drawn to a particle removal apparatus and NOT the combination with or in the (inspection) apparatus.  The mention of the ambient field, etc. in claim 16 is not part of the claimed apparatus.  The structure of the claimed apparatus (sown in fig 6a of this application), at least in claim 16, is limited to two component: (1) a collection region and (2) an electric field generator.  The majority of claim 16, in particular as amended, seems to be drawn more to a method of use as opposed to the structure of the claimed apparatus.  The particles (and the ambient field) are not part of the claimed device.  An amendment to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723